Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146962(65)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  FORD MOTOR COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 146962
  v                                                                 COA: 306820
                                                                    Court of Claims: 06-000182-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ________________________________/

        On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association for leave to file an amicus curiae brief is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                February 4, 2014
                                                                               Clerk